DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5 of claim 1, “and distilled water” should be changed to “with distilled water”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN103805793A.
Regarding claims 1-4 and 15, CN’793 discloses a method for decomposing scheelite, comprising: ball-milling scheelite, adding 2 M hydrochloric acid and phosphoric acid, stirring, and extracting a filtrate using an organic phase containing N235, so as to obtain phosphotungstic heteropoly acid; the volume ratio of the organic phase containing N235 being 10-20% of N235, 20% of n-octanol, and 60%-70% of kerosene, the phase ratio being 1: 0.5 - 1: 2. using a NaOH solution to perform stripping, and evaporating and crystallizing to obtain sodium phosphotungstic heteropoly acid. See pages 1-3 of the provided machine translation and claims 1-5. Though CN’793 is silent regarding the distilled water, using distilled water is common in the chemical art as it is used to avoid introducing impurities common in unpurified water. In making the NaOH solution, it would have been obvious to one of ordinary skill in the art to make use of distilled water for this reason. 
Regarding claim 5, CN’793 teaches using 10 g scheelite in 100 mL acid and 3.3 g phosphoric acid (the mass ratio of W:PO43- is 3:1). This equates to 100 g/L tungsten trioxide and 33 g/L phosphoric acid. See lines 99-102 on page 3 of the machine translation.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN103805793A in view of Chen et al., J. Chem. Eng. Data 2016, 61, 438-443 (Referred to as Chen 2016).
Regarding claims 8-10, CN’793 teaches octanol and kerosene, but does not teach sulfonated kerosene. However, it is well known in the art to use a dilutent of sulfonated kerosene with N235 used in extraction. For instance, Chen 2016 teaches using sulfonated kerosene in an extraction of phosphoric acid. See the abstract. It would have been obvious to one of ordinary skill in the art to use sulfonated kerosene in order to increase the separation factor. See Figure 2. 
Regarding claims 11-12, CN’793 teaches 20% octanol. See lines 54-55, 103-105, and claim 2.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant argues the in the instant application, a neutral extractant is used as opposed to the basic extractant of CN’793. Though this may be true, neutral extraction is a feature that is not required by the claims. The claims use “comprising” language which, while they require the use of distilled water, do not exclude a non-neutral 
	It is noted regarding applicant’s arguments regarding D2 (Chen), that the reference was deemed as unnecessary in showing obviousness in view of the teachings of CN’793 already relied upon. Applicant’s arguments regarding this reference are considered moot. 
	It is noted that this action is being made final as fewer than all references are being relied upon, which does not constitute a new ground of rejection. See MPEP 1207.03(a) II. 
	Regarding applicant’s arguments regarding Chen, the Chen reference is only being used to render obvious the use of sulfonated kerosene.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736